Citation Nr: 0200116	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  96-47 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an original disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension as 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1966 to June 
1970.

The Board of Veterans' Appeals (Board) initially notes that 
the original claim on appeal sought service connection for 
alcohol dependence on a direct basis, service connection for 
hypertension as secondary to PTSD, and a rating in excess of 
30 percent for service-connected PTSD, effective from 
November 23, 1994.  A hearing officer's decision in February 
1997 subsequently continued the evaluation of PTSD at 30 
percent, denied service connection for hypertension as 
secondary to PTSD, and denied service connection for alcohol 
dependence as secondary to PTSD.  Thereafter, a December 1999 
rating decision increased the evaluation for PTSD to 50 
percent, effective from November 23, 1994.  The veteran 
continued the appeal as to all of his claims.  

In June 2000, the Board denied the veteran's claims for 
service connection for hypertension and a rating in excess of 
50 percent for PTSD from November 1994, but granted service 
connection for alcoholism as secondary to PTSD.  

The Board denied service connection for hypertension as 
secondary to PTSD on the basis that the appellant had not 
submitted a well-grounded claim.  However, in a motion for 
remand filed in December 2000, the Secretary noted that 
remand of the issues of entitlement to service connection for 
hypertension and an increased evaluation for PTSD was 
required as a result of the recent enactment of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
Supp. 2001) (VCAA), since that statute had substantially 
amended the provisions of chapter 51 of title 38, United 
States Code, concerning the assistance to be afforded 
claimants of veterans benefits, and concerning decisions on 
their claims, and the Board's denial of the claims for 
service connection for hypertension and an increased 
evaluation for PTSD were based on chapter 51's previous 
requirements.  

More specifically, the Secretary noted that the Board had 
denied the claim for service connection for hypertension on 
the basis that the veteran had not submitted a well-grounded 
claim and that the veteran had not been given adequate notice 
of the new rating criteria applicable to PTSD.  It was 
further noted that while remand of these issues was required 
under the VCAA, it was also indicated that whether the 
development of the case already met the new guidelines of the 
VCAA was a factual issue that was to be first addressed by 
the Board.  

Consequently, the Secretary requested that the United States 
Court of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") vacate the Board's June 2000 
decision for readjudication of the issues of entitlement to 
service connection for hypertension and an increased 
evaluation for PTSD in light of these new statutory 
requirements.  In a December 2000 Order, the Court granted 
the Secretary's motion, vacated the Board's June 2000 
decision as to these matters, and remanded the case to the 
Board.

As will be shown more fully below, the Board's review of the 
record reveals that the Department of Veterans Affairs (VA) 
has adequately complied with the requirements of the VCAA, 
both as to notice and multiple efforts to develop the claim.  
In this regard, the Board would preliminarily note that while 
the veteran may be in receipt of Social Security 
Administration (SSA) disability benefits and that some of 
those records are not contained in the claims file, there is 
no indication that these records contain any additional 
relevant medical opinions and that remand for the purpose of 
obtaining SSA records is therefore unnecessary.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as to the issue of 
entitlement to an increased rating for PTSD, in view of the 
Board's decision to grant a 100 percent rating for this 
disability, effective from June 14, 1996 (the record reflects 
that the veteran did not apply for SSA disability until 
approximately January 1997), remand for the purpose of 
obtaining SSA records is no longer necessary.

The Board further notes that since the veteran originally 
indicated disagreement with the initial rating for PTSD, 
consideration must be given to entitlement to an evaluation 
in excess of 50 percent from the effective date of service 
connection pursuant to Fenderson v. West, 12 Vet. App. 119 
(1999).

In addition, the Board notes that the rating criteria for 
PTSD disability were changed effective November 7, 1996, and 
that the Board is therefore precluded from applying the new 
rating criteria prior to the effective date of the new 
criteria.  See VAOPGCPREC 3-2000.  After the effective date 
of the change in rating criteria, manifestations must be 
considered under both the "old" and "new" rating criteria, 
and rating assigned should be in accordance with whichever 
criteria are more favorable.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Although the Secretary found that the 
veteran's claim had not been adequately considered at the 
regional office (RO) level under the "new" criteria, the 
Board observes that the RO adjudicated the veteran's claim 
under both the "old" and "new" criteria, and that in any 
event, since the Board has determined that a 100 percent 
rating for PTSD is warranted from June 14, 1996, it is not 
prejudicial for the Board to proceed to consider this issue 
without further development.


FINDINGS OF FACT

1.  From November 23, 1994 to June 13, 1996, the veteran's 
PTSD was manifested by considerable but not severe or total 
social and industrial impairment.

2.  From June 14, 1996 to November 6, 1996, the veteran's 
PTSD was manifested by symptoms that rendered the veteran 
demonstrably unable to obtain or retain employment.

3.  Since November 7, 1996, the veteran has been demonstrably 
unable to obtain or retain employment.

4.  Since November 7, 1996, a 100 percent schedular rating is 
only warranted under the "old" criteria for this 
disability; the "old" criteria are more favorable than the 
"new."

5.  Hypertension is not related to service or service-
connected disability.


CONCLUSIONS OF LAW

1.  From November 23, 1994 to June 13, 1996, the schedular 
criteria for a rating in excess of 50 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.16(c), 4.132, Diagnostic Codes 9400 
and 9411 (effective from February 3, 1988 to November 6, 
1996).

2.  From June 14, 1996 to November 6, 1996, the schedular 
criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.16(c), 
4.132, Diagnostic Codes 9400 and 9411 (effective from 
February 3, 1988 to November 6, 1996).

3.  Since November 7, 1996, the schedular criteria for a 100 
percent disability rating for PTSD have been met under the 
"old" criteria for PTSD; the "old" criteria are more 
favorable than the "new."  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.7, 4.16(c), 4.130, Diagnostic Codes 9400 
and 9411 (effective November 7, 1996), 4.132, Diagnostic 
Codes 9400 and 9411 (effective from February 3, 1988 to 
November 6, 1996).

4.  Hypertension was not incurred in service or related to 
service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Evaluation in Excess of 50 percent for 
PTSD

Background

As was previously alluded to above, the Board notes that this 
matter has already been developed within the guidelines 
established by the VCAA.  In this regard, the Board observes 
that the veteran was afforded a comprehensive VA examination 
in August 1999, and there is no indication in the record that 
there are any outstanding relevant treatment records from any 
source that are not currently of record.  In addition, the 
Board finds that the veteran has clearly been placed on 
notice of the evidence and criteria necessary to warrant 
entitlement to a higher rating and with the Board's decision 
to assign a 100 percent schedular rating, remand for further 
notice or to obtain records such as any outstanding SSA 
records would be an unnecessary waste of appellate time and 
resources.  With respect to the claim for service connection 
for hypertension, the Board has obtained several VA opinions 
regarding the etiology of the veteran's hypertension, there 
is no indication that any of the missing SSA records would 
contain anything more than additional treatment records, and 
neither the veteran nor his representative have asserted that 
these records would include any medical opinion seeking to 
link the veteran's hypertension to service, to a period of 
one year after service, or to his service-connected PTSD.  
The veteran has also already been provided with the law and 
regulations pertinent to his claim for service connection for 
hypertension.  

While the Board notes that the Secretary has recently 
promulgated regulations to further implement the guidelines 
set forth in the VCAA, the Board's review of those 
regulations does not reveal any additional notice and/or 
development requirements that have not already been 
accomplished or that an additional opinion is necessary to 
evaluate this claim.  See 66 Fed. Reg. 45, 650 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
and 3.326(a)).  In addition, in supplementary information 
provided with the new regulations, it was noted that these 
provisions merely implemented the VCAA, and did not provide 
any rights other than those provided by the VCAA.  Thus, 
based on all of the foregoing, the Board finds that this 
matter has been sufficiently developed pursuant to the VCAA 
and the regulations promulgated thereto.

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of this disability shows that the 
veteran was originally granted service connection for PTSD, 
evaluated as 30 percent disabling, in a rating decision of 
June 1995, based on evidence which included service medical 
records and VA medical examination.  

March 1995 VA psychiatric examination revealed that the 
veteran obtained a degree in Political Science from Ball 
State in 1972 and later attended the University of Wisconsin 
in 1974.  He worked in a sales capacity at [redacted] from 1974 
to 1986 and at another company from April 1986 to September 
1989, at which time he started his own photographic equipment 
business.  The veteran related that business was not good and 
that he was paying less attention to it due to increasing 
symptomatology.  He further reported that he had had symptoms 
continuously since Vietnam but that he had done nothing about 
them until the previous year.  He was currently being 
followed by a psychiatrist whose name he could not remember.  
He was also participating in a PTSD group once a week and 
received weekly treatment at a local Vet Center.  The veteran 
described a history of excessive drinking but had been dry 
without treatment since February.  Current complaints 
included sleep difficulty, flashbacks, intrusive memories, 
startle response, hypervigilance, temper, survival guilt, 
increasingly impaired concentration and avoidance.  He denied 
that he had lost the ability to relate to his family.  He 
also related that he was physically active in scuba diving, 
swimming, camping, sailing, biking and canoeing.

Mental status examination revealed that affect was 
appropriate, although perhaps slightly depressed.  It was 
further noted that the veteran had difficulty sleeping with 
war-related nightmares occurring once or twice a week.  The 
veteran claimed memory gaps for Vietnam and other PTSD 
symptoms as noted previously.  There was no history or 
current evidence of psychosis.  There was also no history of 
suicidal ideation, depression or tearfulness.  The diagnosis 
was PTSD and a history of alcohol and marijuana abuse, the 
former in recent remission and the latter in remission for 
many years duration.  It was also noted that the veteran's 
psychosocial stressors included problems with his business, 
and the veteran was assigned a global assessment of 
functioning (GAF) scale score of 70.

VA psychological examination in March 1995 indicated that the 
veteran described significant exacerbation of PTSD symptoms 
beginning in September of 1994, and again complaints included 
difficulty with sleeping and concentration, decreased energy, 
a lack of motivation, a feeling of being lost and empty, 
nightmares and flashbacks.  The veteran further described 
feelings of shortened temper and irritation with accompanying 
dyspnea, increased heart rate, sweaty hands and tingling 
sensations.  The veteran related that his depression and 
anxiety had improved since beginning medication in February 
1995 and participating in his PTSD support group.  The 
veteran described various in-service stressors, weekly 
Vietnam-related nightmares which were now reportedly less 
frequent with medication, flashbacks and almost daily war 
memories.  The veteran also indicated that he avoided 
thoughts and/or feelings associated with Vietnam, currently 
had difficulty staying asleep, and that he was easily 
irritable and had problems with hypervigilance and 
concentration.  The veteran indicated that his current 
symptoms had caused some problems in his family life.  The 
veteran described a recent increase of alcohol use but none 
within the previous six weeks.  The veteran reported a 
consistent history of employment operating his own 
photographic equipment retailing business.

Mental status examination revealed that gross memory and 
cognitive functions appeared intact and that there was no 
evidence of a thought disorder.  There was also no evidence 
of any delusions or hallucinations and mood was dysthymic.  
Affect was consistent with mood.  The veteran denied any 
suicidal or homicidal ideation.  The diagnoses were PTSD, 
depressive disorder, not otherwise specified, provisional, 
rule out major depression, mild, and alcohol abuse, early 
full remission, provisional.  The examiner commented that the 
veteran presented a somewhat confusing or conflicting 
diagnostic picture with tests noted to indicate a genuine 
distress consistent with significant PTSD symptoms but an 
interview impression of significantly less distress and 
debilitation.  Despite this inconsistency, the examiner 
believed that the results of the interview alone were 
sufficient for a diagnosis of PTSD.  

A VA hospital summary from December 1995 reflects that the 
veteran was admitted at this time with some agitation and a 
history of alcohol abuse.  The veteran reported an increase 
in nightmares, sleep problems, and increasing thought of 
Vietnam, and reported that his symptoms usually worsened 
around the holidays.  The veteran further reported that his 
memory and concentration had been decreased recently 
secondary to his PTSD symptoms, and his mood was irritable 
and depressed.  There was no evidence of suicidal or 
homicidal ideation.  Mental status examination on admission 
revealed that mood was depressed, insight and judgment were 
poor, and thinking was coherent but vague, and during this 
admission, the veteran was treated for alcoholism, 
hypertension and PTSD.  The Axis I diagnosis was PTSD, 
alcohol abuse/dependence and adjustment disorder with 
depressed mood, and the veteran was assigned a GAF of 49 to 
55 with serial symptoms of PTSD with intermittent 
exacerbations.

VA outpatient treatment records from December 1995 and from 
January and February 1996 reflect that the veteran and his 
spouse underwent counseling related to the veteran's PTSD and 
alcohol abuse.  

A VA hospital records from February 1996 reflect that the 
veteran was admitted at this time for alcohol intoxication.  
The diagnosis was acute alcohol intoxication.

A VA hospital discharge summary from March 1996 indicates 
that the veteran presented himself to this facility in 
February 1996 for admission to the Chemical Dependency Center 
Program.  The diagnosis included alcohol dependence with 
physiologic dependence, continuous, history of poly-drug 
dependence and PTSD, and the veteran was assigned a current 
GAF of 70 with a GAF in the past noted to be 40.

In a March 1996 addendum to the discharge summary, the 
reporting physician indicated that the veteran related some 
improvement following his participation in the treatment 
program and it was noted that his spouse also participated in 
several groups during the program.  It was further noted that 
the veteran completed steps one though five of the Alcohol 
Anonymous (AA) program, and that the prognosis was good based 
on the veteran's treatment.  The examiner believed that the 
veteran needed to stay connected with the PTSD support 
issues, take his medication, and to continue to use the AA 
philosophy.  In this regard, the veteran was to follow 
through with all his support systems and his outpatient 
treatment with the VA.

A March 1996 VA consultation report indicates that the 
veteran reported that alcohol had caused problems in his 
relationship with his spouse, and that he intended to 
participate in a 12 week outpatient program with the VA 
following the completion of his chemical dependency treatment 
program.  The veteran also reported receiving treatment at 
the VA through the PTSD recovery program for the previous one 
and a half years.  The veteran reported experiencing certain 
PTSD symptoms.  He further reported some improvement with 
sleep with prescribed medication and that his concentration 
was improving.  He enjoyed camping activities with his 
family.  Since June of 1995, he had worked as a general 
manager executive for a photographic equipment supply 
company.  Mental status examination revealed that mood was 
euthymic and affect was congruent with his mood.  There was 
also no evidence of a disorder of thought.  The diagnoses 
included PTSD, and alcohol dependence, and the veteran was 
assigned a current and past GAF of 65 and 40, respectively.  

May 1996 VA PTSD examination revealed that the veteran was 
evaluated by this same examiner one year earlier at which 
time the diagnosis was PTSD and history of alcohol abuse and 
marijuana abuse.  Since then, it was noted that the veteran 
had had trouble with alcohol, with hospitalizations in 
December 1995 and February 1996.  It was further noted that 
the veteran was currently being treated for major depression, 
PTSD, alcohol abuse, hypertension, obesity and sinus 
problems.  The veteran related that he continued to drink 
alcohol episodically and continued to be employed in a 
photographic company which was described as doing better each 
month.  He attended a weekly group program and also 
participated in individual and couple's therapy.  The veteran 
related some difficulty with his sixteen year old son and 
spouse.  The veteran further noted being somewhat more 
depressed with some increased tearfulness and suicidal 
thoughts.  He also continued to have difficulty sleeping, 
intrusive memories that interfered with concentration, 
flashbacks, survival guilt, problems with temper, startle 
response, and hypervigilance.  He remained close to his 
family and felt that he had very close feelings toward them.

Mental status examination revealed that affect was 
appropriate, although once again slightly depressed, and that 
intellectual functioning remained unchanged.  The veteran 
continued to report difficulty staying asleep with war-
related nightmares and sweats a couple of times a week.  He 
also continued to report various PTSD symptoms as noted above 
with an increase in frequency of reexperiencing.  Alcohol 
abuse continued to occur episodically but there was no 
history or current evidence of psychosis.  There was some 
increase in depression and tearfulness.  The diagnosis was 
PTSD, history of continuing alcohol abuse, and history of 
marijuana abuse, in remission for many years.

A July 1996 State of Minnesota notice reflects the veteran's 
entitlement to certain benefits arising out of his dismissal 
from [redacted] Corporation on June 14, 1996.

At the veteran's personal hearing in October 1996, the 
veteran testified that at the time of his previous VA 
examination he was employed with [redacted] Corporation as 
a sales representative (transcript (T.) at pp. 2-3).  The 
veteran further noted, however, that he had been dismissed 
from this company after approximately one year.  (T. at p. 
3).  He noted that he had been in the photographic industry 
for over 20 years (T. at p. 3).  At the time of the 
dismissal, he was making $18,000 a year compared with a 
$50,000 a year position seven years earlier, and immediately 
prior thereto was self-employed in the same business (T. at 
p. 3).  In his own business, the veteran represented various 
independent manufactures but relationships with his customers 
worsened due to the veteran's aggressiveness and confusion 
(T. at p. 4).  The veteran described himself during this 
period as becoming distraught and isolated and noted that 
while his business over six years averaged about $39,000 
yearly, his net income only averaged about $14,000 (T. at p. 
4).  He experienced a net loss of $83,000 in his final year 
of business in 1995 (T. at p. 4).  The veteran was currently 
unemployed and had made an effort to obtain employment in the 
area of general sales (T. at pp. 4-5).  

The veteran indicated that he held a college degree in 
Political Science and while he had sought a Master's Degree 
in Business Administration, he did not complete this program 
due to financial considerations (T. at pp. 5-6).  When he was 
previously employed, the veteran indicated that he missed a 
considerable amount of time obtaining treatment for PTSD, and 
the situation was the same when he was self-employed, as he 
continued to take a lot of time away from his business to 
deal with his PTSD (T. at p. 6).  The veteran was treated by 
his current VA PTSD therapist on a weekly basis and was 
evaluated by a VA physician every three to six weeks (T. at 
p. 7).  The veteran noted that he had difficulty sleeping and 
was hypervigilant (T. at p. 7).  He had been married for 22 
years, but related that the relationship with his spouse had 
deteriorated significantly over the previous six months (T. 
at p. 7).  He further noted that with the PTSD, alcohol abuse 
and other medical ramifications, divorce was being considered 
by his spouse (T. at p. 7).  

He described his relationship with his two boys, ages 13 and 
9, as somewhat civil, noting that his boys were confused with 
his anger outbursts and that the older boy seemed to be 
understanding his PTSD a little bit more (T. at pp. 7-8).  He 
denied any relationships outside of the family (T. at p. 8).  
He also denied any organization memberships other that AA and 
professional organizations until two years earlier (T. at p. 
8).  He did note having hobbies which included canoeing, 
sailing, camping and scuba diving (T. at p. 8).  

Since the conclusion of an aftercare program related to his 
alcohol dependency a few weeks earlier, he had not been back 
due to family obligation, although he intended to continue 
with aftercare, which he considered to be part of his PTSD 
recovery (T. at p. 9).  In addition to a VA hospitalization 
in December 1995, the veteran indicated that there was an 
additional hospitalization from February to March 1996 (T. at 
pp. 10-11).

In his substantive appeal, dated in October 1996 and received 
in November 1996, the veteran maintained that he was 
entitlement to a 100 percent evaluation for his PTSD related 
to social inadaptability/unemployability due to his PTSD.  In 
support of this assertion he noted the findings from the 
State of Minnesota regarding a recent dismissal.  He further 
noted that he had virtually no contact within the community.  
He also denied having any friends and indicated that most of 
his family and relatives avoided him because of anger 
outbursts and other behavior.  

VA hospital records from December 1996 to January 1997, 
reflect that in December 1996, the veteran was admitted due 
to intoxication and claimed increased flashbacks.  It was 
noted that the veteran had been followed by a physician until 
six months earlier and had attended AA groups sporadically.  
He continued to live with his spouse and two boys but had 
been served with divorce papers due to his alcohol use on 
December 7, 1996.  Despite the impending divorce, the plan 
was for the family to remain in the same house until at least 
March.  Mental status examination at the time of admission 
revealed that affect and mood were stuporous due to alcohol.  
The veteran was admitted to the PTSD team, and the treatment 
team devised a plan of after-care and recovery groups.  The 
diagnosis included alcohol dependence and PTSD, and the 
veteran's GAF on admission was 15 and on discharge, 50.  A 
subsequent admission four days later reflects that the 
veteran began to drink alcohol the day after the previous 
admission, and while at home, was argumentative, irritable 
and disruptive to his family.  Mood at this time was 
irritable and affect was labile.  Progress notes during this 
admission reflect that the veteran's spouse had been 
temporarily given full custody of their two children.  An 
inpatient diagnosis at the end of December 1996 reflects 
diagnoses that included PTSD and alcohol abuse and 
withdrawal, and the veteran was assigned a GAF of 50.  In 
January 1997, the veteran acknowledged problems with rage and 
anger, indicated that he was sleeping very little, and was 
hypervigilant at night.  It was further noted that he had 
applied for SSA disability and had also sent out resumes.  He 
was discharged to a facility outside the VA.  The diagnosis 
included alcohol dependence, PTSD and alcohol intoxication, 
and the veteran's GAF on admission was 20.

A VA hospital discharge summary from February 1997 reflects 
that following treatment in January 1997, the veteran became 
angry about not being permitted to go home at the completion 
of one of his treatment programs, and therefore did not 
remain at his subsequent placement.  During the interim 
period, he had increased problems with flashbacks, intrusive 
thoughts, hallucinations and anxiety associated with his 
previous diagnosis of PTSD.  The veteran was to be readmitted 
for PTSD and treatment for alcohol abuse.  The diagnosis 
included PTSD, status post exacerbation, and alcohol 
dependence, in remission.

Statements from the veteran's spouse, brother-in-law and 
friends received in May 1997 all reflect their perception of 
the veteran's increased problems with judgment and other 
behavioral problems over the previous several years, and the 
veteran's spouse indicated that she was considering divorcing 
the veteran as a result of the severity of his PTSD, 
alcoholism and depression.

VA PTSD examination in May 1998 revealed that the veteran 
reported chronic flashbacks and nightmares reflecting his 
experiences in Vietnam, and he also noted that he had 
recently been separated from his spouse and that he believed 
that this was due to his PTSD and past history of alcohol 
abuse.  Other symptoms included insomnia, hopelessness, 
crying spells, anhedonia and transient suicidal thoughts.  He 
also complained of intrusive thoughts.  Mental status 
examination revealed that affect was appropriate and that 
mood was flat.  The veteran also complained of memory loss 
and attention and knowledge appeared fair.  His insight and 
judgment were deemed to be poor to fair.  The diagnosis 
included PTSD, history of alcohol dependence, dysthymia and 
major depression, and the veteran was assigned a GAF of 55.

A March 1999 application for compensation based on individual 
unemployability reflects the veteran's post 1996 employment 
which consisted of part time "stock" work from June 1997 to 
November 1997, part time clean-up in July 1998, part time 
stock duties at a hardware store in October 1998, and part 
time duties as a furniture mover in October 1998.  The 
veteran further stated that his most recent employment 
consisted of part time manual labor compensated at $6 an 
hour.

VA PTSD examination in August 1999 revealed that the veteran 
was last evaluated in 1998 and had last been evaluated by 
this examiner in 1996.  The veteran was noted to have last 
been treated for alcoholism in 1997, and that he had 
abstained from alcohol usage since that treatment.  The 
veteran had stopped regular treatment for PTSD over the 
previous year and half, feeling the medications that were 
prescribed for him had unwanted after effects.  The veteran 
continued to live at home with his spouse and two boys.  He 
further indicated that he did some camping, and occasionally 
attended certain school functions with the children.  He 
denied any organizational ties otherwise than already 
mentioned.  He walked half a mile to a mile a day, rode his 
bike five or ten miles in the summer, and cross-country skied 
in the winter.  He did some photography but really had no 
contact outside of his family except very sporadically.  He 
did feel that he was close to his spouse and children.  He 
continued to have difficulty sleeping and reported war-
related nightmares and night sweats at the rate of about 
three times a week.  Intrusive memories were about the same 
frequency and flashbacks occurred a couple of times a month.  
He would occasionally patrol his house at night and continued 
to have problems with startle response and hypervigilance.  
Other complaints included memory gaps, temper problems, 
avoidance and guilt for surviving and for things which he 
personally did or did not do.

Mental status examination revealed that affect was 
appropriate, but perhaps showing underlying depression.  
Intellectual functioning was grossly intact and it was again 
noted that the veteran was sleeping with difficulty.  There 
was no history of psychosis.  The veteran admitted to 
depression and occasional suicidal thoughts and tearfulness 
about nothing.  The diagnosis included PTSD with prominent 
depressive features and history of alcohol abuse, currently 
in remission, and psychosocial stressors were believed to be 
mild to moderate involving the veteran's mental condition, 
unemployment and social isolation, and the examiner assigned 
a GAF of 50.


Rating Criteria and Analysis

The veteran's service-connected PTSD has been evaluated as 50 
percent disabling pursuant to 38 C.F.R. § 4.132, Diagnostic 
Code 9411, under the "old" rating criteria for 
neuropsychiatric disabilities (effective prior to November 7, 
1996), and also under the "new" criteria for 
neuropsychiatric disabilities which took effect during the 
pendency of this appeal (on November 7, 1996).  Under the 
"old" criteria, a 50 percent evaluation is warranted if the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
the reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  

The "old" criteria direct that a 70 percent evaluation is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired, and where psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation is to be granted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Codes 9400 
and 9411.  Hence, the older rating criteria set forth three 
independent bases for granting a l00 percent evaluation, 
pursuant to Diagnostic Code 9411.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).

It should also be noted that 38 C.F.R. § 4.16 (2001) 
previously provided in 38 C.F.R. § 4.16(c) (1996), that when 
the only compensable service-connected disability is a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precludes the veteran from securing or following a 
substantially gainful employment, the disability shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1996).

The "new" rating criteria for neuropsychiatric disabilities 
took effect during the pendency of this claim (on November 7, 
1996).  Under Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply unless the law provides otherwise.  The "new" 
rating criteria permit a 50 percent rating for the veteran's 
disability where there is the following disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

In examining the evidence pertinent to the period of November 
23, 1994 to November 6, 1996 solely under the "old" 
criteria as required pursuant to VAOPGCPREC 3-2000, the Board 
first notes that prior to June 14, 1996, the veteran was 
either gainfully self-employed or employed as a sales 
representative at [redacted] Corporation (approximately one 
year prior to June 14, 1996).  In this regard, the Board 
further notes that while March 1995 VA psychiatric 
examination revealed that the veteran exhibited many symptoms 
of PTSD, he denied that he had lost the ability to relate to 
his family and stated that he was physically active in scuba 
diving, swimming, camping, sailing, biking and canoeing.  In 
addition, although mental status examination indicated some 
difficulty sleeping, affect was indicated at most slightly 
depressed and the veteran was assigned a GAF of 70.  

Similarly, although March 1995 VA psychological examination 
revealed the same and additional manifestations of PTSD, and 
the veteran noted that his then-current symptoms had caused 
some problems in his family life, he continued to report a 
consistent history of employment operating his own 
photographic equipment retailing business.  He also related 
that his depression and anxiety had improved since beginning 
medication in February 1995, and the results of the interview 
were found by the examiner to reflect significantly less 
distress and debilitation than that evidenced by the tests 
performed in association with the examination.  Thereafter, 
the VA hospital summary from December 1995 reflects that the 
veteran was assigned a GAF of 49 to 55 for serial symptoms of 
PTSD with intermittent exacerbations, and VA outpatient 
treatment records from December 1995 and from January and 
February 1996, reflect that the veteran and his spouse 
underwent counseling related to the veteran's PTSD and 
alcohol abuse.  However, a VA hospital discharge summary from 
March 1996 indicates that the veteran was assigned a current 
GAF of 70 with a GAF in the past noted to be 40, and in a 
March 1996 addendum to the discharge summary, the reporting 
physician indicated that the veteran related some improvement 
following his participation in the treatment program and it 
was noted that his spouse also participated in several groups 
during the program.  Moreover, while a March 1996 VA 
consultation report reflects that alcohol had caused problems 
in the veteran's relationship with his spouse, he intended to 
participate in a 12 week outpatient program with the VA 
following the completion of his chemical dependency treatment 
program, he reported some improvement with his sleep with 
prescribed medication and that his concentration was 
improving, he enjoyed camping activities with his family, and 
since June of 1995, he had worked as a general manager 
executive for a photographic equipment supply company.  The 
veteran was assigned a current and past GAF of 65 and 40, 
respectively.  

May 1996 VA PTSD examination then revealed that although the 
veteran had had trouble in the previous year with alcohol, 
with hospitalizations in December 1995 and February 1996, the 
veteran was currently drinking only episodically, and 
continued to be employed in a photographic company which was 
described as doing better each month.  In addition despite 
the veteran's report of some difficulty with his sixteen year 
old and spouse, the also indicated that he remained close to 
his family, and felt that he had very close feelings toward 
them.

Applying the "old" criteria for the relevant time period 
prior to the veteran's dismissal from [redacted] 
Corporation on June 14, 1996, in order to assign the next 
highest rating of 70 percent, the Board would have to 
conclude that the evidence of record showed that the 
veteran's ability to establish or maintain effective or 
favorable relationships with people was severely impaired, 
and that the veteran's psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411.  The Board finds that the 
preponderance of the evidence is against such a finding.  
First, throughout this entire period, while the records 
demonstrate that the veteran's PTSD caused some problems in 
the veteran's family, with the veteran and his spouse even 
undergoing counseling in later 1995 and early 1996, his 
spouse was concurrently supportive by jointly participating 
in various therapy sessions and the family continued to 
engage in various activities together such as camping.  In 
addition, although the veteran's business came to an end 
during this time frame (presumably sometime around the middle 
of 1995), the veteran thereafter obtained and retained a full 
time sales position in the field with which he was most 
familiar, and the Board must conclude that he therefore was 
still able to maintain or cultivate relationships at least 
initially that were necessary to obtain and continue in such 
employment.  Consequently, the Board is unable to conclude 
that the veteran's ability to establish or maintain effective 
or favorable relationships during this time period was 
severely impaired and that his psychoneurotic symptoms were 
of such severity and persistence that there was a severe 
impairment in the ability to obtain or retain his employment 
in his field of expertise.  While there was some impairment 
of the veteran's familial relationships, the Board does not 
find that those relationships were severely impaired, and 
similarly, while there was some impairment in the veteran's 
ability to retain employment with the demise of his 
photographic equipment business, the veteran's symptoms were 
not at a level of severity and persistence that constituted 
severe impairment.  Thus, a 70 percent evaluation is and was 
not warranted for the period of November 23, 1994 to June 13, 
1996.  Clearly, the evidence for this period does not 
demonstrate the kind of total isolation, gross repudiation of 
reality or demonstrable inability to obtain or retain 
employment for a 100 percent evaluation under the "old" 
rating criteria.

As of June 14, 1996, however, the record reflects that the 
veteran was dismissed from his position with [redacted] 
Corporation, and it is reasonable to conclude that at least 
some of the basis for this dismissal was the veteran's 
service-connected PTSD.  As this occurrence was prior to the 
change in the applicable rating criteria, the Board must 
continue to apply the "old" rating criteria to the period 
of June 14, 1996 to November 6, 1996, and as shown more fully 
below, since the Board finds that entitlement to 100 percent 
evaluation is warranted from June 14, 1996 only under the 
"old" criteria, the Board will apply the "old" rating 
criteria to the entire period on and after June 14, 1996.  

First, applying the "old" rating criteria and giving the 
veteran the benefit of the doubt, while the veteran's 
symptoms for the period of June 14, 1996 to November 6, 1996 
may not have been consistent with virtual isolation or gross 
repudiation of reality, the Board does find that once the 
veteran was dismissed from [redacted] Corporation, the 
overall symptoms connected with the veteran's PTSD for this 
period did render him demonstrably unable to obtain or retain 
employment.  Accordingly, a 100 percent rating for this 
period is in order.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411.  See also Johnson v. Brown, supra.

While the Board notes that the RO was understandably 
reluctant to find demonstrable inability to obtain or retain 
employment in the face of certain VA examination and 
outpatient findings of coherent, nondelusional thought, it 
must be remembered that the whole rating schedule is founded 
on the principle that ratings will represent average 
industrial impairment.  38 U.S.C.A. § 1155.  Thus, based on 
these and other findings, the Board finds that the amount of 
impairment demonstrated during the relevant time frame does 
sufficiently rise to or more nearly approximate the level of 
demonstrable industrial impairment in the average employment 
setting.

With respect to the period after November 7, 1996, the Board 
must evaluate the veteran's disability under both the "old" 
and "new" rating criteria, and apply the rating criteria 
most favorable to the veteran.  See VAOPGCPREC 3-2000.  Here, 
as was noted above, the Board finds that the veteran is 
entitled to a 100 percent rating based on the "old" 
criteria for entitlement to a 100 percent rating from 
November 7, 1996, but not the "new."  Thus, on the facts of 
this case, the "old" criteria are found to be more 
favorable.

More specifically, the record reflects that the veteran 
continued to demonstrate significant PTSD symptoms and that 
his relationship with his sons and spouse had deteriorated to 
the point that he was served with divorce papers in early 
December 1996.  At this time, the Board further notes that 
the veteran's spouse was given sole custody of their 
children.  Thereafter, the veteran participated in a variety 
of therapy programs, including PTSD programs through March 
1997.  Subsequently, although most recent VA examination in 
1999 revealed the veteran's abstinence from alcohol since 
1997, and there must have been some reconciliation with his 
family as demonstrated by the fact that the veteran continued 
to reside with his spouse and children, the findings 
demonstrated on examination still showed significant symptoms 
of PTSD as shown by a GAF of 50, and the record further 
reflects demonstrable inability to obtain and retain 
employment.  In this regard, the Board has noted that the 
veteran holds a college degree in Political Science, 
apparently has additional college credits towards a Master's 
Degree in Business, has over 20 years of experience in his 
field of expertise, and has made multiple efforts to obtain 
employment.  However, in his application for compensation 
based on individual unemployability dated in March 1999, the 
veteran's employment list since 1997 consists of erratic part 
time labor-type positions far below the veteran's level of 
education and experience.  Consequently, continuing to give 
the veteran the benefit of the doubt, the Board finds that 
the overall findings since November 7, 1996 also support a 
100 percent schedular rating under the "old" rating 
criteria.  

On the other hand, the "new" criteria require that total 
occupational and social impairment be due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Simply stated, 
the types of symptoms itemized in the "new" criteria are 
not demonstrated on this record.  Accordingly, the Board 
finds it exceedingly difficult to hold that the claimant's 
condition meets or more nearly approximates the criteria for 
the 100 percent schedular rating under the "new" criteria.  
That being the case, the Board at a minimum could not 
conclude that the "new" criteria are more favorable than 
the "old."  The Board would further point out that even 
assuming the claimant can not obtain more than a 70 percent 
schedular rating under the "new" criteria, there would be 
an obvious question as to whether he is employable due to his 
service connected psychiatric disability and thus a total 
rating for compensation purposes based upon individual 
unemployability would be for consideration.  At this point, 
however, the Board need go no further than to find current 
entitlement to a schedular 100 percent rating under the 
"old" criteria since June 14, 1996.  


II.  Entitlement to Service Connection for Hypertension 

Background

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2001).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that the term "disability", as used in 38 U.S.C.A. § 1110, 
refers to impairment of earning capacity and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
disability, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected disability, shall be service-connected.  
Thus, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.310(a), when aggravation of a veteran's nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309 (2001).

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, when all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Enlistment examination in August 1966 reflects that 
evaluation of the vascular system and chest X-rays revealed 
negative findings and that the veteran's blood pressure was 
128/88.  The veteran also denied a history of pain or 
pressure in the chest or high or low blood pressure.  
Thereafter, November 1966 and May 1969 chest X-rays were also 
negative for relevant pathology.  Service separation 
examination in June 1970 revealed that clinical evaluation of 
the vascular system was normal and that blood pressure was 
126/80. 

Private hospital records from February 1976 reflect that 
evaluation of the heart revealed normal rate and rhythm and 
that chest X-rays revealed normal findings.

Private medical records for the period of September 1990 to 
December 1994 reflect that in September 1990 the veteran's 
blood pressure was 160/90, and that in September 1992, it was 
140/80.  In December 1994, blood pressure was at 142/98.

In his original application for benefits filed in November 
1994, the veteran did not claim service connection for 
hypertension on either a direct or secondary basis.

VA psychological examination in March 1995 revealed the 
veteran's report of various symptoms that included increased 
blood pressure.

VA medical examination in March 1995 indicated that blood 
pressure was 180/100 and that the veteran's heart was not 
enlarged.  An electrocardiogram (EKG) was interpreted to 
reveal abnormal findings based on an inferior infarct, age 
undetermined.  A chest X-ray was interpreted to be 
unremarkable.  The diagnosis included hypertension and 
abnormal EKG.

A VA hospital summary from December 1995 reflects that the 
veteran was admitted with agitation and a history of alcohol 
abuse.  During this admission, the veteran was seen in 
consultation for hypertension and the assessment was that he 
had uncomplicated hypertension.

A VA hospital discharge summary from February 1996 reflects 
that the veteran admitted himself to the Chemical Dependency 
Center Program.  

A March 1996 VA consultation record reflects diagnoses that 
included hypertension.

In a statement filed in March 1996, the veteran sought 
service connection for hypertension as secondary to his 
service-connected PTSD.

VA psychiatric examination in May 1996 revealed that the 
veteran's reported problems included hypertension, and that 
he was currently being treated at the VA for this condition.  
This examination deferred an opinion as to a relationship 
between PTSD and hypertension to the medical consultant who 
was to examine the veteran later that day.

May 1996 VA hypertension examination revealed that the 
examiner initially noted the veteran's in-service blood 
pressure readings of 128/88 and later, 126/80.  Blood 
pressure during VA hospitalization in February 1996 was noted 
to have been as high as 212/117 when the veteran was 
undergoing alcohol withdrawal symptoms.  Subsequent readings 
at this time were 170/100, 168/96, and 158/98.  It was 
further noted that the veteran's blood pressure was now well-
controlled as he was currently on Lisinopril.  He denied any 
symptoms of the heart or any history of chest pain, although 
an EKG was noted to document an old myocardial infarction.  
The examiner further commented that EKG's had also suggested 
left ventricular voltage increase consistent with 
hypertension.

Physical examination at this time indicated blood pressure on 
the right arm of 128/80 and on the left, 138/80.  Chest X-
rays revealed negative findings and Q waves from the March 
1995 EKG were noted at II, III, and at the arteriovenous 
fistula (AVF).  The diagnosis included essential 
hypertension.  The examiner further indicated that although 
he was aware of the effects of alcohol on elevating of blood 
pressure, he was not aware of an association between PTSD and 
essential hypertension.

At the veteran's personal hearing in October 1996, the 
veteran testified that he had been treated for hypertension 
since February 1996 (T. at p. 9).  The veteran's service 
representative maintained that since the May 1996 VA examiner 
determined that essential hypertension could be associated 
with the veteran's alcohol dependency, then hypertension 
should be service connected (T. at p. 11).

In his November 1996 substantive appeal, the veteran 
contended that stress and anxiety from his PTSD had 
aggravated his blood pressure to a point that medication was 
required, and that applicable regulations provided that 
service connection may be granted for a disease, injury or 
disorder which has resulted from a service-connected 
disability or was aggravated thereby.  Thus, the veteran 
submitted that "PTSD = hypertension."

VA hospital records from December 1996 and January to 
February 1997 reflect admissions at this time due to alcohol 
abuse.  The diagnoses included hypertension.

VA PTSD examination in May 1998 revealed that the veteran's 
medical history was significant for hypertension and 
questionable heart disease.  The diagnoses included PTSD, 
hypertension, and history of heart disease of unknown 
etiology, and after noting the veteran's belief that both 
alcoholism and hypertension occurred secondary to his PTSD, 
the examiner stated that it was his belief that "it can be 
stated that post-traumatic stress disorder may either have 
worsened or caused post-traumatic stress disorder; however, 
this cannot be said with certainty about the diagnosis of 
hypertension."  The examiner went on to state that while it 
was clear that alcoholism could be worsened by PTSD as 
reflected in the veteran, "[a]gain, it is difficult to 
assess whether hypertension could be worsened by post-
traumatic stress disorder even though this is not an 
impossibility."  It was also noted that the veteran reported 
no evidence of hypertension or alcoholism at "baseline" and 
that these occurred following discharge from service.  
Moreover, the veteran reported being unaware of having 
hypertension until a physician diagnosed the disorder.  
Finally, the examiner indicated that it was possible that 
PTSD could worsen the symptoms of both alcoholism and 
hypertension but that he could not say with certainty whether 
that happened with hypertension.  The examiner also stated 
that medical support as to whether or not PTSD would induce 
hypertension or alcoholism as reflected by the veteran's 
chart could not be assessed at this time, although he further 
acknowledged that he had reviewed the veteran's claims file.

May 1998 VA heart examination revealed that the veteran 
reported that his hypertension was first noted approximately 
three years earlier and that he was currently on medication 
for this condition.  While the veteran reported being told 
that an EKG revealed a previous myocardial infarction, he 
denied any history of an episode of chest pain or unusual 
weakness and he was essentially a nonsmoker.  Physical 
examination indicated that blood pressure was 120/80.  The 
heart was not found to be enlarged and there was no 
radiographic evidence of congestive heat failure or any 
changes since previous examination in December 1996.  An EKG 
was interpreted to reveal the scar of an old inferior infarct 
incontrovertibly, although this was small.  The diagnoses 
were essential hypertension and status post myocardial 
infarction, risk factors being hypertension.  With respect to 
the issue of a relationship between the veteran's 
hypertension and PTSD, the examiner opined that he was not 
aware of any literature that would support this theory and 
that in his own experience, he did not believe that the 
veteran's PTSD was a cause of his hypertension, which again 
was essential.

VA PTSD examination in August 1999 indicated that the veteran 
was being followed in a VA medical clinic for hypertension.  
The diagnoses included hypertension.

August 1999 VA general medical examination revealed that the 
veteran was being seen at the VA for hypertension.  An EKG at 
this time was interpreted to reveal evidence of an old 
inferior myocardial infarction and no significant changes 
since March 1995.  Chest X-rays were interpreted to reveal 
mild diffuse idiopathic skeletal hyperostosis of the thoracic 
spine.  A previous EKG from June 1996 was noted to indicate 
mild enlargement of the left ventricle and atrium.  Physical 
examination revealed blood pressure of 130/90.  A left border 
of cardiac dullness was noted at the midclavicular line.  The 
diagnoses included findings consistent with arteriosclerotic 
cardiovascular disease and old inferior myocardial 
infarction, and hypertension.


Analysis

The Board has carefully reviewed all of the evidence of 
record, and finds that while it does reveal multiple 
diagnoses of hypertension since March 1995, the preponderance 
of the evidence is against a relationship between the 
veteran's hypertension and service, to a period of one year 
following service, or to his service-connected PTSD.  First, 
as to the issue of entitlement to direct service connection, 
there are no in-service complaints, findings or diagnoses of 
hypertension, high blood pressure or other cardiovascular 
symptoms, and the competent medical evidence of record does 
not link his current hypertension to service or to a period 
of one year after service.

The Board finds that the record similarly does not 
demonstrate competent medical evidence linking the veteran's 
hypertension and his PTSD.  

As was indicated previously, as a lay person, the veteran is 
unable to say whether his hypertension is related to his 
PTSD.  Espiritu v. Derwinski, supra.  In addition, the 
medical evidence directly related to this issue is either 
equivocal in nature or squarely against the claim.

More specifically, May 1996 VA hypertension examination 
revealed the examiner's opinion that although he was aware of 
the effects of alcohol on elevating of blood pressure, he was 
not aware of an association between PTSD and essential 
hypertension.  In addition, after noting the veteran's belief 
that both alcoholism and hypertension occurred secondary to 
his PTSD, the May 1998 VA PTSD examiner stated that it was 
his belief that "it can be stated that post-traumatic stress 
disorder may either have worsened or caused post-traumatic 
stress disorder; however, this cannot be said with certainty 
about the diagnosis of hypertension."  The examiner then 
went on to indicate that while it was clear that alcoholism 
could be worsened by PTSD as reflected in the veteran, 
"[a]gain, it is difficult to assess whether hypertension 
could be worsened by post-traumatic stress disorder even 
though this is not an impossibility."  The examiner then 
commented that it was possible that PTSD could worsen the 
symptoms of both alcoholism and hypertension but that he 
could not say with certainty whether that happened with 
hypertension.  

Thereafter, although the May 1998 VA PTSD examiner went on to 
indicate that the existence of medical support as to whether 
or not PTSD would induce hypertension or alcoholism as 
reflected by the veteran's chart could not be assessed at 
that time, the Board notes that the May 1998 VA heart 
examiner stated that he was not aware of any literature that 
would support a relationship between hypertension and PTSD 
and that in his own experience, he did not believe that the 
veteran's PTSD was a cause of his hypertension.  

The Board finds that the May 1998 VA PTSD examiner's opinion 
that a relationship between hypertension and PTSD "is not an 
impossibility" or was "possible" is not a sufficient basis 
to grant service connection.  38 C.F.R. § 3.102 (2001) 
provides that service connection may not be based on a resort 
to speculation or even remote possibility, and a number of 
Court cases have provided additional guidance as to this 
aspect of weighing medical opinion evidence.  See Davis v. 
West, 13 Vet. App. 178, 185 (1999) (any medical nexus between 
the veteran's in-service radiation exposure and his fatal 
lung cancer years later was speculative at best, even where 
one physician opined that it was probable that the veteran's 
lung cancer was related to service radiation exposure); 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia deemed 
speculative); (Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (private 
physician's opinion that veteran's preexisting service-
related condition may have contributed to his ultimate demise 
too speculative to be deemed new and material evidence to 
reopen cause of death claim); Moffitt v. Brown, 10 Vet. App. 
214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Perman v. Brown, 5 
Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer to 
the question of whether there is a causal relationship 
between emotional stress associated with service-connected 
post- traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship); 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (medical 
treatise submitted by appellant that only raises the 
possibility that there may be some relationship between 
service-connected sickle cell anemia and the veteran's fatal 
coronary artery disease does not show a direct causal 
relationship between the two disorders such as to entitle the 
appellant to service connection for the cause of the 
veteran's death).

On the other hand, the May 1996 VA hypertension examiner 
specifically stated that he was not aware of an association 
between PTSD and essential hypertension and the May 1998 
heart examiner unequivocally stated that he was not aware of 
any literature that would support a relationship between 
hypertension and PTSD and that in his own experience, he did 
not believe that the veteran's PTSD was a cause of his 
hypertension.

Thus, in assessing the evidence in support of the claim and 
that which is against, the Board must find that the medical 
opinions that do not find an association between the 
veteran's hypertension and PTSD, and especially the May 1998 
VA heart examiner's opinion specifically rejecting such a 
relationship, is far more probative and persuasive than the 
nonspecific and speculative opinion of the May 1998 VA PTSD 
examiner and the statements of the veteran which seek to 
relate the veteran's hypertension to PTSD.

Parenthetically, although the Board notes the May 1998 VA 
PTSD examiner's decision to avoid comment regarding the 
medical support for the existence of a relationship between 
PTSD and hypertension, the Board finds that this is either 
inconsistent with the examiner's previous comments and/or is 
otherwise adequately accounted for by the May 1998 VA heart 
examiner's opinion.  The record clearly reflects that the May 
1998 VA PTSD examiner reviewed the veteran's claims file in 
conjunction with the examination and his comments regarding 
the history of the veteran's hypertension evidences his 
familiarity with it and its contribution to the opinions 
reached by this examiner.  Moreover, as the Board concluded 
above, whatever loose ends that might have existed as a 
result of the May 1998 VA PTSD examiner's comments were 
accounted for by the more specific and unequivocal opinion of 
the May 1998 VA heart examiner.  

The Board further notes the May 1996 VA hypertension 
examiner's awareness of the effects of alcohol on elevating 
of blood pressure and that service connection for alcoholism 
as secondary to PTSD was previously granted by the Board in 
June 2000.  However, to the extent the veteran and his 
representative may contend that such opinion in turn 
establishes a relationship between hypertension and service-
connected disability, the Board does not agree.  First, the 
May 1996 examiner's awareness of the effects of alcohol on 
the elevating of blood pressure does not amount to anything 
more than the statement of a belief of a general relationship 
between the use of alcohol and elevated blood pressure, and 
the examiner does not specifically opine that the veteran's 
hypertension was causally related to his abuse of alcohol.  
The Board further finds that the fact that an examiner may be 
aware of the effects of alcohol on a person's blood pressure 
does not opine anything more than a possible relationship 
between the two, and as has already been noted above, an 
opinion based on speculation is of little probative value. 



ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
for the period of November 23, 1994 to June 13, 1996, is 
denied.

Entitlement to a 100 percent evaluation for PTSD from June 
14, 1996 is granted, subject to the legal criteria governing 
payment of monetary benefits.

The claim for service connection for hypertension as 
secondary to PTSD is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

